DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive.
Regarding the drawings, examiner thanks applicant for the modification of figure 1 to address reference number 110 (previously 121).  Examiner thanks applicant for using dotted lines when appropriate.  Drawing amendments of 1/10/2022 are entered.
Regarding the scope of “coupling mechanism”, “coupler”, and “pin”, applicant asserts that “coupling mechanism” includes the coupler and the biasing mechanism.  Examiner agrees.  Applicant asserts that “‘pin’ is one exemplary embodiment of a ‘coupler’”.  Examiner agrees.  However, when applicant states “coupler” and “pin” may be used interchangeably, examiner notes that this is false.  Applicant has just stated that “coupler” has many embodiments, and therefore is generic.  Examiner agrees that “coupler” is a generic term for the device that distinguishes the embodiments of the “coupling mechanisms”; the term “coupler” is NOT interchangeable for the elected species of the “coupler” called a “pin”.  In fact, applicant’s specification lists a “coupler” in each and every embodiment, further supporting examiner’s, and applicant’s, assertion that the term “coupler” is generic.  Therefore, it is impossible for examiner consider “coupler” and “pin” to be interchangeable.  For this reason, examiner has not entered the specification, has applied a 112a rejection because applicant’s assertion and specification amendments are new matter, and maintains the 112b rejection, as examiner is unsure if applicant intends to claim a “pin”, or a generic “coupler”.  Since applicant is attempting to read the “pin” into claims 1 and 8, but unsuccessfully, examiner has renewed the search to find applicant’s claimed pin, based on applicant’s amendments.

Examiner thanks applicant for structural limitations to claim 7.
Examiner thanks applicant for clarification of the scope of claim 8.  Please also see the discussion of the scope of “coupler” above, as well as in the 112a and 112b rejections.
Page 12 of the arguments do not include any case specific arguments.
Applicant’s arguments with respect to claim(s) below have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The specification amendment filed 1/10/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: applicant creates a new matter situation regarding the scope of “coupler”.  Please see response to arguments, and 112a and 112b rejections for further information.

Drawings
The drawings were received on 1/10/2022.  These drawings are entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and their dependents, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 8, applicant states “coupler” and “pin” may be used interchangeably, examiner notes that this is false.  Applicant has just stated that “coupler” has many embodiments, and therefore is generic.  Examiner agrees that “coupler” is a generic term for the device that distinguishes the embodiments of the “coupling mechanisms”; the term “coupler” is NOT interchangeable for the elected species of the “coupler” called a “pin”.  In fact, applicant’s specification lists a “coupler” in each and every embodiment, further supporting examiner’s, and applicant’s, assertion that the term “coupler” is generic.  Therefore, it is impossible for examiner consider “coupler” and “pin” to be interchangeable.  Applicant’s assertion that this assertion is new matter, and all claims are subject to new matter rejections.
Applicant seems to positively claim structure in “wherein” clauses, which are considered intended use language, please see MPEP2111.04 (I).  Should applicant intend to positively include the structure of the “wherein” clauses, examiner suggests removing the term “wherein”.

	



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8:
-Applicant claims “coupler” having a structure.  Applicant has simultaneously argued that “coupler” is generic, as well as equivalent to the specific “pin” embodiment.  Examiner believes “coupler” to be a generic term for the device that makes “coupling mechanism” species distinct.  “Coupler” is NOT equivalent to “pin”.  Examiner is unsure if applicant is claiming “pin” in claims 1 and 8, or not.  Examiner assumes not, since the broadest reasonable interpretation of “coupler” is generic, and is not specific to “pin”.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 7-9, 14, 16, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over 5193419 Lee in view of 2017/0130500 Bell OR Bell in view of Lee.  

    PNG
    media_image1.png
    334
    456
    media_image1.png
    Greyscale
Regarding claim 1, Lee discloses a pinion 10, the pinion having a radially-outer periphery and a recess 11 formed in the radially-outer periphery (figure 2); and 
an armature assembly 21, comprising: an armature rotationally coupled with the pinion (using the structure disclosed by applicant), the armature including an opening 201 in which the pinion 10 is received (figure 2); and 
a coupler 300 movably mounted to the armature for movement between a coupling position (figure 2) and a decoupling position (figure 3), wherein the coupler 300 includes a first portion 30 positioned within the armature and a second portion 31 extending outside of the armature (figure 2); 

    PNG
    media_image2.png
    615
    758
    media_image2.png
    Greyscale
wherein, with the coupler 300 in the coupling position (figure 2), the first portion 30 of the coupler projects into the recess 11 and axially couples the armature 21 and the pinion 10 to prevent removal of the armature from the pinion; and 
wherein, with the coupler in the decoupling position (figure 3), the first portion of the coupler is removed from the recess to axially decouple the armature and the pinion to permit removal of the armature from the pinion (figure 3); and 
wherein a manually-exerted force applied to the second portion of the coupler 31 extending outside of the armature manually moves the coupler from the coupling position to the decoupling position (as shown in figures 2-3).
Examiner contends the term “armature” is a generic term for the body holding the coupler of Lee.  Lee discloses that the coupler retains the pinion along the axis of the pinion (telescopically holding, column 1, line 60), within a hole 24 or 201.  Lee discloses this method of connection is “very convenient” (column 3, line 30) and is applicable to “any other tool” (column 3, line 14).
Lee does not disclose that the pinion is rotatably connected to a body of a door control.
Bell discloses a door control assembly, comprising: 
a door control 120, comprising: a body (figures 8-10); and a pinion 134 rotatably mounted to the body 120 for rotation about a rotational axis, the pinion having a radially-outer periphery (best shown in figures 23 and 24) and a recess 41 (between widest middle of the pinion 12’ and the bottom surface 14 figure 24) formed in the radially-outer periphery; and 

    PNG
    media_image3.png
    311
    581
    media_image3.png
    Greyscale
an armature assembly (figures 8-10, 20-21), comprising: an armature 32 rotationally coupled with the pinion 12’, the armature 32 including an opening 38 in which the pinion is received (figure 24); and 
a coupler 84 movably mounted to the armature 32 (figure 24) for movement between a coupling position and a decoupling position; 
wherein, with the coupler in the coupling position, the coupler projects into the recess and axially couples the armature and the pinion to prevent removal of the armature from the pinion [0055];
and wherein, with the coupler in the decoupling position, the coupler axially decouples the armature and the pinion to permit removal of the armature from the pinion [0055].

Lee in view of Bell:
It would have been obvious to one of ordinary skill in the art at the time of the invention to attach the pinion of Lee to a door control body, as door control bodies are known to have extending pinions with exterior recesses which are engaged by spring biased connectors, as taught by Bell.  Examiner contends that the use of the door control body attached to the pinion provides the connector to be utilized on “other tools”, as suggested by Lee, which require spring biased connectors are suggested by Bell.  Examiner contends that this allows for a wider range of applications of the connector of Lee in similar situations.  

Bell in view of Lee:



Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.

Regarding claim 2, Bell or Lee as modified discloses the assembly of claim 1, further comprising a biasing member (spring 82 in Bell, 40 in Lee) wherein the coupler is biased toward the coupling position by the biasing member.  

Regarding claim 7, Bell or Lee as modified discloses the assembly of claim 1, wherein the armature includes a cavity (both armatures of Bell or Lee include a cavity where the coupler is inserted),  wherein the first portion of the coupler comprises a shaft within the cavity (shaft 30 of Lee);
to axially couple the armature and the pinion to prevent removal of the armature from the pinion (“telescopically held”); and wherein the second portion of the coupler 31 extends from the cavity (figure 2) such that the manually exerted force applied to the second portion manually moves the coupler from the coupling position to the decoupling position without requiring the use of a tool (the coupling position has the cylinder 31 projecting from the armature and is capable of being engaged directly by a user).  

Regarding claim 8, Lee discloses a pinion 10 having an outer cross-section and a laterally-extending groove 11 extending laterally across the outer cross-section, an armature 21; an opening 24 defined in the armature, the opening 24 having an inner cross-section corresponding to the outer cross-section of the pinion (figure 2) such that the opening is operable to receive the pinion to rotationally couple the armature with the pinion (as shown in figure 2); and 
a coupler 300 movably mounted to the armature for movement between a coupling position and a decoupling position (see figures 2 and 3); 
wherein with the coupler in the coupling position (figure 2), a first portion 30 of the coupler projects into the opening of the armature 21 and is positioned in the laterally-extending groove 11 of the pinion 10 and is operable to axially couple the armature with the pinion to prevent removal of the armature from the pinion (“telescopically holding” column 1, line 60); and 
wherein with the coupler in the decoupling position (figure 3), the first portion 30 of the coupler is removed from the laterally-extending groove 11 of the pinion 10 inoperable to axially decouple the armature with from the pinion to permit removal of the armature from the pinion (moving linearly allows for removal of the pinion from the hole).

an armature assembly configured for use with a door control comprising a pinion having an outer cross-section, the armature assembly comprising: 
an armature (figures 8-10, 20-21) including a first end portion 32 and an opposite second end portion (attached to the door or door frame); 
an opening 38 defined in the first end portion 32 of the armature, the opening having an inner cross-section corresponding to the outer cross-section (of pinion 12’) such that the opening is operable to receive the pinion to rotationally couple the armature with the pinion (as shown in figure 24); and 
a coupler 84 movably mounted to the first end portion 32 of the armature for movement between a coupling position and a decoupling position (expanding or contracting the spring); 
wherein with the coupler in the coupling position, the coupler projects into the opening to axially couple the armature with the pinion to prevent removal of the armature from the pinion [0055]; and 
wherein with the coupler in the decoupling position, to axially couple the armature with the pinion [0055].  

Lee in view of Bell:
It would have been obvious to one of ordinary skill in the art at the time of the invention to attach the pinion of Lee to a door control body, as door control bodies are known to have extending pinions with exterior recesses which are engaged by spring biased connectors, as taught by Bell.  Examiner contends that the use of the door control body attached to the pinion provides the connector to be utilized on “other tools”, as suggested by Lee, which require spring biased connectors are 

Bell in view of Lee:
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an alternative and equivalent spring biased connector, as taught by Lee, on the door control assembly as taught by Bell.  Bell discloses a plurality of different methods of attachment, including screw and rounded sides, screw and chamfered sides, a spring biased from the pinion, and a spring biased from the armature.  Therefore, examiner contends that the use of a spring biased connector that is old and well known would be applicable to connect a similar situation, which is a linear post through a hole.  Examiner contends that both Lee and Bell engage the recess taught in Bell, but the orientation changes from a perpendicular manner (in Bell) to a tangential manner (in Lee), for the purpose of convenience (Lee, column 3, line 30).  

Regarding claim 9, Bell or Lee as modified discloses the door control assembly of claim 8, wherein the coupler an enlarged-diameter portion 30 and a reduced-diameter portion 31; wherein with the coupler in the coupling position (figure 2), the enlarged-diameter portion 30 projects into the opening and is positioned in the laterally-extending groove 11 of the pinion 10; and wherein with the coupler in the decoupling position (figure 3), the reduced-diameter portion 31 is aligned with the opening and is not positioned in the laterally-extending groove of the pinion (figure 3).

Regarding claim 14, Bell or Lee as modified discloses the door control assembly of claim 8, further comprising a biasing member (both Lee and Bell require a biasing member) wherein the coupler 84 is biased toward the coupling position by the biasing member.

Regarding claim 16, Bell or Lee as modified discloses the door control assembly of claim 8, further comprising the door control 120 including the pinion (as taught in Bell); and wherein the armature is selectively axially coupled with the pinion by the coupler (as taught in both Bell and Lee).  

Regarding claim 21, Bell or Lee as modified discloses the door control assembly of claim 1, wherein the recess 11 formed in the radially-outer periphery of the pinion (disclosed by both Bell and Lee) comprises a laterally-extending groove 11 extending laterally across the radially-outer periphery (as shown in Bell); 
wherein, with the coupler (of Bell) in the coupling position (figure 2), the first portion of the coupler projects into the laterally-extending groove to axially couple the armature and the pinion to prevent removal of the armature from the pinion (“telescopically holding”); and wherein, with the coupler in the decoupling position (figure 3), the second portion of the coupler is removed from the laterally-extending groove of the pinion to axially decouple the armature from the pinion to permit removal of the armature from the pinion (allowing telescopic movement permits removal).

Regarding claim 22, Bell or Lee as modified discloses the door control assembly of claim 7, wherein the second portion of the coupler extending outside of the cavity of the armature comprises a head portion 32.

Regarding claim 23, Bell or Lee as modified discloses the door control assembly of claim 8, wherein the coupler includes a second portion 31 extending outside of the armature; and wherein a manually-exerted force applied to the second portion of the coupler extending outside of the armature manually moves the coupler from the coupling position to the decoupling position (device of Lee is capable of being engaged directly by a user so it is “very convenient”).

Regarding claim 24, Bell or Lee as modified discloses the door control assembly of claim 23, wherein the armature includes a cavity (which holds the generic coupler); wherein the first portion of the coupler (of Lee) comprises a shaft 30 positioned within the cavity; wherein, with the coupler in the coupling position (figure 2), the shaft of the coupler is positioned in the groove of the pinion to axially couple the armature and the pinion to prevent removal of the armature from the pinion; and wherein the second portion 31 of the coupler extends from the cavity such that the manually- exerted force applied to the second portion manually moves the coupler from the coupling position to the decoupling position without requiring the use of a tool.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.  Examiner particularly notes US4185935 Bierlein discloses a very similar device to Lee as a generic “coupling apparatus”. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677


/EMILY M MORGAN/               Primary Examiner, Art Unit 3677